           Case 2:20-cr-00130-JAM Document 24 Filed 01/19/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
     Noa_oren@fd.org
5
     Attorney for Defendant
6    HUNTER DANIEL SECREST
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     )   Case No. 2:20-cr-130 JAM
11                                                 )
                     Plaintiff,                    )   STIPULATION AND ORDER TO
12                                                 )   CONTINUE STATUS CONFERENCE AND
     vs.                                           )   EXCLUDE TIME
13                                                 )
     HUNTER DANIEL SECREST                         )
14                                                 )   Date: January 26, 2021
                     Defendant.                    )   Time: 9:30 a.m.
15                                                 )   Judge: Hon. John A. Mendez
                                                   )
16
17            By this stipulation, the parties move to continue the status conference until June 15, 2021,
18   and to exclude time between January 26, 2021 and June 15, 2021, under Local Code T4.
19            The parties agree and stipulate, and request that the Court find the following:
20            a.       The government has produced discovery which defense counsel will need further
21   time to review and discuss with the defendant.
22            b.       Defense counsel believes that failure to grant the above-requested continuance
23   would deny counsel the reasonable time necessary for effective preparation, taking into account
24   the exercise of due diligence.
25            c.       Based on the above-stated findings, the ends of justice served by continuing the
26   case as requested outweigh the interest of the public and the defendant in a trial within the
27   original date prescribed by the Speedy Trial Act.
28            d.       For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
       Stipulation and Order to Continue Status                    United States v. Secrest, 2:20-cr-00130-JAM
       Conference and Exclude Time
       Case 2:20-cr-00130-JAM Document 24 Filed 01/19/21 Page 2 of 3



1    3161, et seq., within which trial must commence, the time period of January 26, 2021 to June 15,
2    2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code
3    T4] because it results from a continuance granted by the Court at defendant’s request on the basis
4    of the Court’s finding that the ends of justice served by taking such action outweigh the best
5    interest of the public and the defendant in a speedy trial.
6            Nothing in this stipulation and order shall preclude a finding that other provisions of the
7    Speedy Trial Act dictate that additional time periods are excludable from the period within which
8    a trial must commence.
9
10   DATED: January 15, 2021                        Respectfully submitted,
11
                                                    HEATHER E. WILLIAMS
12                                                  Federal Defender

13                                                  /s/ Noa E. Oren
                                                    NOA E. OREN
14                                                  Assistant Federal Defender
                                                    Attorney for HUNTER SECREST
15
16   DATED: January 15, 2021                        MCGREGOR W. SCOTT
17                                                  United States Attorney

18                                                  /s/ Grant Rabenn
                                                    GRANT RABENN
19                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                     United States v. Secrest, 2:20-cr-00130-JAM
      Conference and Exclude Time
       Case 2:20-cr-00130-JAM Document 24 Filed 01/19/21 Page 3 of 3



1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on June 15, 2021, at 9:30 a.m. The Court orders the
9    time from January 26, 2021 up to and including June 15, 2021, excluded from computation of
10   time within which the trial of this case must commence under the Speedy Trial Act, pursuant to
11   18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13   DATED: January 15, 2021                          /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
14                                                    UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                     United States v. Secrest, 2:20-cr-00130-JAM
      Conference and Exclude Time
